FORM VAN−046


                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF ARIZONA

In re:                                                     Case No.: 4:18−bk−01229−BMW

   GREGORY JAMES STUMAN                                    Chapter: 7
   aka GREGORY JAMES WHITE
   dba GREGORY J STUMAN, HANDYMAN
   PO BOX 8416
   CATALINA, AZ 85738
   SSAN: xxx−xx−0426
   EIN:

Debtor(s)


                                   ORDER VACATING DISCHARGE

   An Order of Discharge in this case having been entered on 11/28/2018 as a result of administrative error,


                        IT IS ORDERED vacating the Order of Discharge dated 11/28/2018.



   NOTICE IS ALSO GIVEN that the order was entered on the docket this date.



Date: November 29, 2018                                    BY THE COURT



Address of the Bankruptcy Clerk's Office:                  HONORABLE Brenda Moody Whinery
U.S. Bankruptcy Court, Arizona                             United States Bankruptcy Judge
38 S. Scott Avenue
Tucson, AZ 85701−1704
Telephone number: (520) 202−7500
www.azb.uscourts.gov




     Case 4:18-bk-01229-BMW Doc 52 Filed 11/29/18 Entered 11/29/18 13:10:44                                Desc
                         Ordr Vacating Dschrg Adm Error Page 1 of 1
